DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.  
Drawings
The drawings (fig. 1) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
 The drawings (fig. 2) are objected to under 37 CFR 1.84(p)(3). Numbers, letters, and reference characters must measure at least 1/8 inch (0.32 cm) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. The Examiner suggests placing fig. 2 on a separate page and enlarging the font size.
The drawing(s) is/are objected to under 37 CFR 1.83(a) for not showing claimed features.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least three universal wheels” (at least claim 1, emphasizing both the number and feature which makes the wheels universal), “coupling fluid pressure detection device” (at least claim 3), “the curvature of the bottom of the of the pressure-maintaining cover” (at least claim 5), “a temperature sensor” (at least claim 7), and “reference zero-stress test block” (at least claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant is welcome to an impromptu interview to discuss where/how to show such features and/or to verify that no new matter is introduced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited DiMambro et al (US 8087298 B1; hereafter “DiMambro”) in view of Applicant cited Xiang* et al (CN 107328860 A; hereafter “Xiang”) and in further view of newly cited Gonzalez* et al (CN 105992900 A; hereafter “Gonzalez”).
*machine translations provided with foreign documents and utilized for providing English citations 


    PNG
    media_image1.png
    490
    555
    media_image1.png
    Greyscale


Regarding independent claim 1,
 DiMambro teaches an ultrasonic test device for inspection of a component (component/article comprising inspection surface 190) comprising an ultrasonic probe (fig. 1, probe 120) (col. 3, ll. 18-45 “ultrasonic probe can be a simple ultrasonic array or a phased ultrasonic array, a linear array probe, a single transducer probe, or other type of probe”), a coupling fluid (water), a pressure-maintaining cover (fig. 1, housing 110) and wheels (fig. 1, roller guide 180), wherein:
the pressure-maintaining cover (fig. 1, housing 110) (col. 6, ll. 18-33 housing details and relationship to couplant; see details of fig. 1) is vertically arranged above an inspected position (fig. 1, inspection site 128) of an inspected component (component comprising inspection surface 190), 
an interior of the pressure-maintaining cover (fig. 1, housing 110) is filled with the coupling fluid (water), 
a bottom of the pressure-maintaining cover (fig. 1, housing 110) is provided with a structure (fig. 1, perforated/porous membrane 140) permeable (col. 7 line 64 through col. 8 line 4 “perforations” or “porous”) to the coupling fluid (water) to form a coupling fluid (water) film between the inspected position (fig. 1, inspection site 128) and the bottom of the pressure-maintaining cover (fig. 1, housing 110), 
at least three wheels (fig. 1, roller guides 180) are arranged on an outer wall of the pressure-maintaining cover (fig. 1, housing 110) (col. 8, ll. 17-26 “Four wheels 180 facilitate the movement of the probe deployment device over the inspection article”), and 
a top of the pressure-maintaining cover (fig. 1, housing 110) is equipped with the ultrasonic probe (fig. 1, probe 120); and
a detection portion (lower part of probe 120) at a lower part of the ultrasonic probe (fig. 1, probe 120) is configured to extend to the coupling fluid (water) of the pressure-maintaining cover (fig. 1, housing 110) and is designed to be vertical to the bottom of the pressure-maintaining cover (fig. 1, housing 110) without contact.
DiMambro does not teach items: 1a) that the ultrasonic test device is for service stress of a 1) moving mechanical component; 2) that the detection portion at the lower part of the ultrasonic probe is configured to extend into the coupling fluid; and 3) that the wheels are universal wheels

    PNG
    media_image2.png
    397
    392
    media_image2.png
    Greyscale

Regarding items 1a) & 2) and pertinent to item 1b), Xiang teaches an ultrasonic test device (fig. 2) for (so capable) service stress of a moveable mechanical component (Title “A Non-destructive Testing Method Of Sample Surface Residual Stress”; page 4, near middle of page preceding figure descriptions “carry out measurement of curved structure residual stress is complex structure device (such as aircraft engine blades) provides the possibility of the service detecting”) comprising an ultrasonic probe (fig. 2, ultrasonic probe 31 of transducer 3) and a coupling fluid (water), wherein a detection portion (detection portion of probe 31) at a lower part of the ultrasonic probe (fig. 2, ultrasonic probe 31) is configured to extend to the coupling fluid (water) and is designed to be vertically oriented without contacting a component (fig. 2, sample 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the structure and the associated method of Xiang’s ultrasonic probe for stress with DiMambro’s ultrasonic test device which can utilize any other type of ultrasonic probe (DiMambro, col. 3, ll. 18-45) thereby providing the means and method for stress detection of complex mechanical structure devices useful for industrial inspection. Complimentarily, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine DiMambro’s ultrasonic probe deployment device with Xiang’s ultrasonic stress transducer probe thereby providing convenient means for deployment. The Examiner additionally notes that the Courts have ruled an obviousness analysis based on the collective teachings of the references does not depend on the order in which the references are listed in the statement of the rejection. See In re Bush, 296 F.2d 491, 496 (CCPA 1961): “In a case of this type where a rejection is predicated on two references each containing pertinent disclosure which has been pointed out to the applicant, we deem it to be of no significance, but merely a matter of exposition, that the rejection is stated to be on A in view of B instead of on B in view of A, or to term one reference primary and the other secondary.”
Regarding item 3) and further pertinent to item 1b), Gonzalez teaches a universal wheel (fig. 3, universal/omni-directional wheel 18) (page 5 “omni-directional wheel 18 can be used as a driven wheel” and “universal wheel 18” and “universal wheel 18 may each include a magnet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gonzalez’s magnetic omni-directional universal wheel design with DiMambro’s wheels, thereby providing means for ease of traversing a surface in all (360°) directions and which further enables attraction to ferromagnetic surfaces useful for not falling off inclusive of non-horizontal surfaces.
Regarding item 1) and especially item 1b), the recitation that the test device is for service stress of a moving mechanical component has been given limited patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, see MPEP 2111.02, and because it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, see MPEP 2144(II). In the present case, DiMambro’s device (especially as modified by Gonzalez’s universal wheel design) is capable of being used for non-destructive ultrasonic measurements of a moving mechanical components, and DiMambro as modified by Xiang is capable of stress measurements.

Regarding claim 2, which depends on claim 1,
 DiMambro teaches wherein the top of the pressure-maintaining cover (fig. 1, housing 110) is provided with a coupling fluid (water) inlet (fig. 1, water supply port 170).

Regarding claim 4, which depends on claim 1,
 DiMambro as modified (see analysis of independent claim) suggest wherein the universal wheels (fig. 1, roller guides 180; as modified by Gonzalez to be universal) have the same distance (at once envisaged from the figures) from the surface of the inspected component (component comprising inspection surface 190).
The Examiner additionally notes that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the shown wheels are of the same distance from the inspection surface, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so modify thereby providing levelness and balance to the device.
 
Regarding claim 6, which depends on claim 1,
 DiMambro teaches wherein the coupling fluid (water) is gas or liquid (water is liquid).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited DiMambro in view of Applicant cited Xiang, newly cited Gonzalez, and in further view of newly cited Loosararian et al (US 20200262261 A1; hereafter “Loosararian”).
Regarding claim 3 and claim 7, where claim 3 depends on claim 2 and where claim 7 depends on claim 1,
 DiMambro does not teach wherein the coupling fluid inlet is provided with a coupling fluid pressure detection device nor (limitation of claim 7) further comprising a temperature sensor for sensing a temperature of the coupling fluid.
Loosararian teaches a wheeled ultrasonic inspection robot (Title “INSPECTION ROBOT; Abstract “drive module”; [0233] “ultrasound (or ultra-sonic) measurements to test the integrity of the surface”) comprising a coupling fluid (couplant) wherein the coupling fluid inlet (see fig. 188, sensors not shown in this figure; see also figs. 112-114 for couplant parameters shown for various levels of the hierarchy of components connections, inclusive of at the acoustic sensor level) is provided with a coupling fluid pressure detection device (sensor for couplant pressure sensing) and further comprising  a temperature sensor (sensor for couplant temperature sensing) for sensing a temperature of the coupling fluid ([1100] FIG. 188 includes a couplant seal 18810 to selectively seal the couplant channel 18802, 18808, which may be provided as an access position for a sensor (e.g., to determine an aspect of the couplant in the couplant channel 18802, 18808 such as a temperature, composition, etc.); [0850] “The sensor couplant parameter 11714 may include a characteristic of the couplant, e.g., flow rate 11716, pressure 11718, temperature 11720 and/or any other characteristic suitable for managing flow of the couplant. In embodiments, the sensor flow control circuit 11704 may control the sensor couplant parameter 11714 in response to the sensor couplant status value 11706 for the corresponding acoustic sensor 2202”; [0852] “The couplant characteristic controller to the coupling chamber may be a pressure, temperature, flow rate and/or other characteristic suitable for managing the couplant. In embodiments, the method may further include utilizing 11818 couplant to facilitate contact between sensors and object being inspected”; [1018] “couplant pressure parameters”; [0845] “may facilitate cooling of the couplant via the radiator. As will be understood, some embodiments may include a heating element to heat the couplant in the event that the external couplant evaluation circuit 11402 determines that a temperature of the external couplant is too cold to effectively couple the sensors 2202 to the inspection surface 500”; [0662] “adjust the pressure of the couplant sent to the robot 4908 based on the vertical height of the robot 4908; adjust for spikes or drops in the incoming couplant; provide intermittent pressure increases to flush out bubbles in the acoustic path of ultra-sonic sensors, and the like. The auxiliary pump 4920 may include a shut off safety valve in case the pressure exceeds a threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loosararian’s couplant characteristic monitoring and adjustment means with DiMambro’s couplant inlet thereby providing sensors thereat to determine characteristics for managing the couplant as well as the means for adjusting said characteristics and preventing overly hot/cold and excessive/insufficient fluid pressures and thus providing for better ultrasonic measurements.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited DiMambro in view of Applicant cited Xiang, newly cited Gonzalez, and in further view of newly cited Lam et al (US 6748808 B2; hereafter “Lam”).
Regarding claim 5, which depends on claim 1,
 
 DiMambro does not explicitly state wherein a curvature of the bottom of the pressure-maintaining cover matches the curvature of the inspected position of the inspected component.
However:
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
DiMambro generically teaches wherein the shape and size of the ultrasonic test device (fig. 1, inclusive of housing 110) is sufficient to follow curvatures of the inspected position (fig. 1, inspection site 128) of the inspected component (component comprising inspection surface 190) (col. 2, ll. 61-67 “housing preferably is shaped and sized small enough to follow surface contours and to inspect tight areas like narrow flanges and corners”; col. 4, ll. 11-38 “ultrasonic probe deployment device preferably has a size and shape suited for its intended task”).


    PNG
    media_image3.png
    300
    507
    media_image3.png
    Greyscale

Furthermore, Lam teaches wherein a curvature of a bottom of an ultrasonic cover matches the curvature of the inspected position of the inspected component (col. 7, ll. 39-56 “wearplate 20 is curved to correspond to the curved surface of a tubular being inspected with a system with a device 10”; Title “Flaw Detection In Tubular Members”; Abstract “ultrasonically inspecting a tubular member”).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DiMambro’s housing bottom shape and/or size to correspond to the curvature of an inspected component—as supported by Lam’s curvature matching a tubular component—thereby providing the expected advantage of being more suitable for a particular intended task inclusive of better driving over the surface, directing the probe waves appropriately to the inspected position, and/or for more properly guiding and/or maintaining the couplant fluid to the inspected position of the inspected surface. Furthermore, providing modification of the shape and/or sizing of DiMambro’s device enables for better fitting into the geometrical constraints of and/or around the inspected component.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited DiMambro in view of Applicant cited Xiang, newly cited Gonzalez, newly cited Loosararian, and in further view of newly cited Lam.
Regarding claim 8, which depends on claim 1,
 DiMambro teaches an ultrasonic test method for inspection of a component (component/article comprising inspection surface 190) comprising: 
placing the ultrasonic test device (fig. 1, device 100) for inspection of a component (component/article comprising inspection surface 190) above the inspected position (fig. 1, inspection site 128) of the inspected component (component comprising inspection surface 190), and 
injecting a coupling fluid (water) into the ultrasonic test device (fig. 1, device 100) in a pressurized manner (at once so envisaged from both the controlled inletting of fluid and the functional properties of being adequate to avoid bubbles/air-pockets and external sourcing with recirculation, see col. 3 line 63 through col. 4 line 11 and col. 7, ll. 33-49; additional obviousness analysis provided) ;
moving (via wheels 180) the ultrasonic test device (fig. 1, device 100) relative to the inspected component (component comprising inspection surface 190) according to a testing requirement (silent to instead moving the inspected component) (at once envisaged/presumed as operable for performing testing according to requirements for which the device is so capable of being used for); and
controlling the ultrasonic probe (fig. 1, probe 120) to emit ultrasonic waves and collect ultrasonic echo waves (col. 3, ll. 18-45 “ultrasonic probe”; col. 11, ll. 1-6 “pulse-echo”).
DiMambro as modified (see analysis of independent claim 1), suggests the ultrasonic test device and servicing stress of a mechanical component according claim 1.
DiMambro does not explicitly state item 1): injecting a coupling fluid into the ultrasonic test device in a pressurized manner. While capable, DiMambro as so modified does not explicitly teach item 2): servicing stress of a moving mechanical component comprising moving or rotating the inspected component relative to the ultrasonic test device according to a testing requirement. 
Regarding item 1), Loosararian teaches injecting a coupling fluid into an ultrasonic test device in a pressurized manner (Title “INSPECTION ROBOT; [0233] “ultra-sonic”; see figs. 188 & 112-114 for couplant parameters; [0850]; [0852] “The couplant characteristic controller to the coupling chamber may be a pressure, temperature, flow rate and/or other characteristic suitable for managing the couplant. In embodiments, the method may further include utilizing 11818 couplant to facilitate contact between sensors and object being inspected”; [1018]; [0662] “adjust the pressure of the couplant sent to the robot”; additional pertinent details pertaining to Loosararian previously provided in the analysis of claims 3 & 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Loosararian’s couplant characteristic monitoring and adjustment means with DiMambro’s couplant inlet thereby providing sensors thereat to determine characteristics for managing the couplant as well as the means for adjusting said characteristics and preventing overly hot/cold and excessive/insufficient fluid pressures and thus providing for better ultrasonic measurements.
Regarding item 2), Lam teaches moving or rotating the inspected component relative to the ultrasonic test device according to a testing requirement (col. 8 line 56 through col. 9 line 6 “FIGS. 6A and 6B show a system 160 according to the present invention which has a pipe rotation system 162 for radially rotating a pipe 161 and a sensing system 170 which includes a transducer system”; additional pertinent details pertaining to Lam previously provided in the analysis of claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lam’s inspection of pipes and rotational means and associated method of use thereof with DiMambro’s ultrasonic test device thereby providing convenient means of coverage of a tubular component such as a pipe while enabling proper positioning of the device thereon in proper orientations and without undue tangling of hoses/wires which might result from circling the device around.

Allowable Subject Matter
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 9, 
 
the prior art fails to disclose or motivate one skilled in the art to perform a method for service stress of a moving mechanical component comprising (omissions/paraphrasing for brevity/clarity) “placing the ultrasonic test device for service stress of a moving mechanical component according to claim 1" including “a detection portion at a lower part of the ultrasonic probe is configured to extend into the coupling fluid of the pressure-maintaining cover and is designed to be vertical to the bottom of the pressure-maintaining cover without contact”, “and injecting a coupling fluid into the ultrasonic test device in a pressurized manner”, and “moving or rotating the inspected component relative to the ultrasonic test device according to a testing requirement”, and further comprising a step of zero-stress calibration prior to the ultrasonic test, wherein the step of zero-stress calibration comprises: manufacturing a reference zero-stress test block that has the same material, surface roughness and curvature as the inspected position of the inspected component, and removing an internal stress of the reference zero-stress test block; placing the ultrasonic test device above the reference zero-stress test block, injecting the coupling fluid into the ultrasonic test device in a pressurized manner, and recording a pressure and temperature of the coupling fluid…wherein when the ultrasonic test is carried out on the inspected component, the pressure and the temperature of the coupling fluid in the ultrasonic test device are the same as those in the step of zero-stress calibration, in further combination with the remaining limitation(s) of the claim. The present Examiner notes that while being in general agreement with the gist of Applicant provided Chinese Office Action (CN OA) analysis of the subject matter of instant claim 9 (see section 5 analysis pertaining to Comparative document 3 CN105738028A “Xu”; the instant Examiner notes that additional prior art evidence in support of the assertions would still be required; see relevant art on the Prior Art Appendix), the instant Examiner found the CN OA also insufficient in the analysis of the preceding claims, requiring instead a plurality of prior art to meet the limitations thereof, and that to further meet the claim limitations of instant claim 9 in the combination with the remainder of the claim limitations including the base claim and the intervening claims is sufficiently nonobvious in that it requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and the Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856